Citation Nr: 0803472	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  04-35 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for heart disease, claimed 
as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to May 1973.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  The case was previously 
before the Board in February 2006 when it was remanded for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Service connection is warranted for a disability which is 
proximately due to, or the result of, a service-connected 
disability or where a service-connected disability aggravates 
a nonservice-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

In February 2006, the Board remanded this case, in part, to 
obtain a VA medical examination and opinion that responded to 
the question of whether the veteran's heart disease was (a) 
caused or (b) aggravated by his service-connected diabetes 
mellitus.  On May 2006 VA examination, the examiner opined 
that the veteran's heart disease (including diagnoses of 
viral myocarditis, atrial fibrillation, and hypertension) and 
his history of percutaneous transluminal coronary angioplasty 
(PTCA) were "less likely than not secondary to his 
diabetes."  The May 2006 opinion does not respond to the 
questions posed and provides an inadequate basis for the 
Board to determine whether the veteran's heart disease is the 
result of his service-connected diabetes or whether diabetes 
has aggravated his heart disease.  Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (noting that a medical opinion must 
describe the disability in sufficient detail so the Board can 
make a fully informed evaluation of the disability).  
Additionally, the Board's remand requested that the 
examination be completed by a cardiologist.  It is unclear 
from the record whether the physician who performed the 
examination was a cardiologist.  A remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  While the Board regrets further delay 
in this case, it has no recourse but to remand the case to 
the RO to obtain an adequate medical opinion addressing 
whether the veteran's heart disease was caused or aggravated 
by his service-connected diabetes.  

Accordingly, the case is REMANDED for the following:

1.  The RO should forward the veteran's 
claims file to the May 2006 VA examiner (if 
that examiner is a cardiologist and is 
available; to a cardiologist, if not) for 
review and an updated medical opinion 
regarding the etiology of the veteran's 
heart disease.  The examiner must review the 
veteran's claims file in conjunction with 
the examination.  The examiner should opine: 
1) whether it is at least as likely as not 
(a 50% or better probability) that the 
veteran's heart disease was (a) caused 
(proximately due to) or (b) aggravated by 
(and if so, to what degree?) his service-
connected diabetes mellitus.  The examiner 
must explain the rationale for all opinions 
given.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

